Name: Commission Regulation (EC) NoÃ 724/2007 of 27 February 2007 amending Regulation (EEC) NoÃ 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: social protection;  European construction;  economic policy;  foodstuff;  cooperation policy;  politics and public safety;  trade policy
 Date Published: nan

 27.6.2007 EN Official Journal of the European Union L 165/2 COMMISSION REGULATION (EC) No 724/2007 of 27 February 2007 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (1) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (2), and in particular Article 6 thereof, Whereas: (1) Following the enlargement of the Community on 1 January 1995 and 1 May 2004, Commission Regulation (EEC) No 3149/92 (3) was not adapted to include entries in the languages of the new Member States joining the Community on those dates. Entries in the languages concerned should be added. (2) In order to ensure consistency with Commission Regulation (EC) No 725/2007 (4), which adapts Regulation (EEC) No 3149/92 following the accession of Bulgaria and Romania to the European Union, this Regulation should apply from 1 January 2007. (3) Regulation (EEC) No 3149/92 should therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3149/92 is hereby amended as follows: 1. The third subparagraph of Article 7(5) is replaced by the following: Dispatch declarations issued by the supplier intervention agency shall include one of the entries given in the Annex. 2. The text given in the Annex hereto is added as an Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) See page 35 of this Official Journal. (2) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (3) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 133/2006 (OJ L 23, 27.1.2006, p. 11). (4) See page 4 of this Official Journal. ANNEX ANNEX Entries referred to in the third subparagraph of Article 7(5) In Spanish : Transferencia de productos de intervenciÃ ³n  aplicaciÃ ³n del artÃ ­culo 7, apartado 5, del Reglamento (CEE) no 3149/92. In Czech : PÃ eprava intervenÃ nÃ ­ch produktÃ ¯  PouÃ ¾itÃ ­ Ã l. 7 odst. 5 naÃ Ã ­zenÃ ­ (EHS) Ã . 3149/92. In Danish : OverfÃ ¸rsel af interventionsprodukter  Anvendelse af artikel 7, stk. 5, i forordning (EÃF) nr. 3149/92. In German : Transfer von Interventionserzeugnissen  Anwendung von Artikel 7 Absatz 5 der Verordnung (EWG) Nr. 3149/92. In Estonian : Sekkumistoodete Ã ¼leandmine  mÃ ¤Ã ¤ruse (EMÃ ) nr 3149/92 artikli 7 lÃ µike 5 rakendamine. In Greek : Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã   Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3149/92. In English : Transfer of intervention products  Application of Article 7(5) of Regulation (EEC) No 3149/92. In French : Transfert de produits d'intervention  Application de l'article 7, paragraphe 5, du rÃ ¨glement (CEE) no 3149/92. In Italian : Trasferimento di prodotti d'intervento  Applicazione dell'articolo 7, paragrafo 5, del regolamento (CEE) n. 3149/92. In Latvian : Intervences produktu transportÃ Ã ¡ana  PiemÃ rojot Regulas (EEK) Nr. 3149/92 7. panta 5. punktu. In Lithuanian : IntervenciniÃ ³ produktÃ ³ veÃ ¾imas  taikant Reglamento (EEB) Nr. 3149/92 7 straipsnio 5 dalÃ ¯. In Hungarian : IntervenciÃ ³s termÃ ©kek Ã ¡tszÃ ¡llÃ ­tÃ ¡sa  A 3149/92/EGK rendelet 7. cikke (5) bekezdÃ ©sÃ ©nek alkalmazÃ ¡sa. In Maltese : Trasferiment ta prodotti ta l-intervent  Applikazzjoni ta l-Artikolu 7 (5) tar-Regolament (KEE) Nru 3149/92. In Dutch : Overdracht van interventieproducten  Toepassing van artikel 7, lid 5, van Verordening (EEG) nr. 3149/92. In Polish : Przekazanie produktÃ ³w objÃtych interwencjÃ  stosuje siÃ art. 7 ust. 5 rozporzÃ dzenia (EWG) nr 3149/92. In Portuguese : TransferÃ ªncia de produtos de intervenÃ §Ã £o  aplicaÃ §Ã £o do n.o 5 do artigo 7.o do Regulamento (CEE) n.o 3149/92. In Slovak : Premiestnenie intervenÃ nÃ ½ch vÃ ½robkov  uplatnenie Ã lÃ ¡nku 7 odseku 5 nariadenia (EHS) Ã . 3149/92. In Slovene : Prenos intervencijskih proizvodov  Uporaba Ã lena 7(5) Uredbe (EGS) Ã ¡t. 3149/92. In Finnish : Interventiotuotteiden siirtÃ ¤minen  Asetuksen (ETY) N:o 3149/92 7 artiklan 5 kohdan soveltaminen. In Swedish : Ã verfÃ ¶ring av interventionsprodukter  TillÃ ¤mpning av artikel 7.5 i fÃ ¶rordning (EEG) nr 3149/92.